DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with indefiniteness and antecedent basis that are too numerous to mention each one specifically.  Applicant should review all claims and make appropriate corrections. Some examples are noted below
Claim 1 is confusing because at lines 9 and 10, it is unclear how the “generated energy” and “said energy” relate.  Furthermore, it is unclear where the energy is coming from.
Claim 1 is confusing because it is not clear how “the generation and energy storage units” at line 14 relates back to generated energy at line 9.
Claim 1 is incomplete, naturally occurring currents of what?
Claim 1 line 19, “the generation and storage units” lack clear antecedent basis.

Throughout the claims, energy generation unit, generation and energy storage unit, generation and storage units etc are recited; applicant needs to keep a clear demarcation between energy generation unit and energy storage units.  
Claim 1 line 29 calls for “ocean surface water”; however, it is unclear how it relates back to the “body of water” called for at line 1 of Claim 1.  
Claim 1 line 32 is not directed to “surface of water”; how does this relate back to bod of water, ocean water and the like.
Claim 1 line 37 is incomplete, operable to emit what?
Claim 2 is confusing because it appears to state the “energy generation unit” can be the “storage unit”.  However, claim 1 appears to estabilish that they are different.
Claim 3 line 2, “the said” is awkward and confusing.
Claim 4 line 16 calls for “plurality of Doppler instruments”; claim 4 line 15 calls for “a plurality of sonar based Doppler”; it is unclear if and how they are related.
Claim 5 line 7, “built in testing instrument” is confusing because its not clear how it relates back to the anything.
Throughout claim 5, lines 5,7,9, 11,21 “and the said” appears awkward and confusing.
It is unclear how “instrument” relates to the rest of claim 5 as recited at line 9.
Claim 5 line 11 calls for “data aggregation system”; claim 4 line 5 calls for “a data aggregation and processing unit”; it is unclear if and how they are related.
Claim 5 line 18, “the instrument clusters” lack clear antecedent basis.

Claim 5 line 21, “the data” lacks clear antecedent basis.
Claim 6 “the said” recitations are awkward and confusing.
Claim 6 lines 5,6 call for “said floating sub-structures”; claim 6 line 4 calls for “one or more floating sub-structures”; it is unclear if and how they are related.
Claim 7 line 3 calls for “the windmill”; claim 6 line 12 calls for “at least one windmill”; it is unclear if and how they are related.
Claim 7 lines 4,5 call for “the blades”; claim 7 line 3 calls for “a plurality of blades”; it is unclear if and how they are related.
Claim 7 line 6, “the collection area” lacks clear antecedent basis.
Claim 8 line 8, “said floating segments” lack clear antecedent basis.
Claim 8 is indeterminate since one cannot determine the metes and bounds of “nearby area”.
Claim 9 line 3, “the said” is awkward and confusing.
Claim 9 line 4, there appears to be a period after “system”.
Claim 9 line 16 calls for “ocean current”; however it is unclear how it relates to “body of water” called for at line 6 of claim 9.
Claim 9 line 18 calls for “plurality of Doppler instruments”; claim 9 line 18 calls for “a plurality of sonar based Doppler”; it is unclear if and how they are related.
Claim 9 line 20 calls for “ocean waters”; however it is unclear how it relates to “body of water” called for at line 6 of claim 9.
Claim 9 line 28, “built in testing instrument” is confusing because its not clear how it relates back to the anything.

Claim 9 line 30, it is unclear how “instrument” relates back to anything.
Claim 9 line 32, “is used” renders the claim indefinite because it appears to be invoking method steps in a system/apparatus claim.
Applicant should review the remaining claims and make appropriate corrections.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot in view of the new grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
2/12/2022